DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 15, it is unclear whether the limitation, “the bottom surface”, refers to the bottom surface of the primer insert (i.e. the surface of the primer insert that is opposite the top surface of the primer insert), or to the previously recited “recess bottom”, which is not the same structure as the bottom surface of the primer insert.  It is suggested that in line 15, [the bottom surface] be replaced with a recess bottom surface or a surface of the recess bottom.   The groove of the applicants invention extends over the recess bottom (actually over the surface of the recess bottom), and not over “the bottom surface” of the primer insert.  
In claim 1, line 16-17, the following amendment is suggested to overcome a lack of clarity that renders the claim indefinite: “…the distance from the recess bottom to the top surface over the circular recess side wall”.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1, 3-9 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No. 10,480,912 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-9 and 11-17 of the instant application are anticipated by or obvious over claims 1-16 of the ‘912 patent.
Claims 1, 3-9 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 15-19 of U.S. Patent No. 10,359,262 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-9 and 11-17 of the instant application are anticipated by or obvious over claims 1-5 and 15-19 of the ‘262 patent.
Claims 1, 3-9 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 15-19 of U.S. Patent No. 10,274,293 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-9 and 11-17 of the instant application are anticipated by or obvious over claims 1-5 and 15-19 of the ‘293 patent.
Claims 1, 3-9 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 and 15-18 of U.S. Patent No. 10,234,249 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-9 and 11-17 of the instant application are anticipated by or obvious over claims 1, 4-6 and 15-18 of the ‘249 patent.
Claims 1, 3-9 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,488,165 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-9 .
Claims 1, 3-9 and 11-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9 and 11-17 of copending Application No. 16/587,338 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-9 and 11-17 of the instant application are anticipated by or obvious over claims 1, 4-6, 9 and 11-17 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-9 and 11-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 15-19 of copending Application No. 15/936,962 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-9 and 11-17 of the instant application are anticipated by or obvious over claims 1-5 and 15-19 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: In independent claim 1, “wherein the primer flash aperture is adapted to receive the polymer overmolding to form a flash hole; and a groove in the primer recess positioned around the primer flash aperture adapted to receive the polymer overmolding, wherein the groove extends at least partially over the recess bottom and the circular recess side wall and the groove is adapted to receive polymer through the primer flash aperture and over a surface of the recess bottom and between about 95-99% the distance from the recess bottom to the top surface over the circular recess side wall”.

Response to Amendment
The terminal disclaimer filed on 12/23/2020 has been approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892:  Pennell et al. (US 2021/0041211 A1), effective filing date of 3/13/2018 (which is before the effectively filed date of claims 1, 3-9 and 11-17 of the instant application which is 03/27/2018) –discloses in Figs. 1a and 3, a groove in the primer recess positioned around the primer flash aperture that extends over the recess bottom surface and extends some distance towards to the circular recess side wall of the primer recess and is adapted to receive the polymer overmolding over the recess bottom surface.  Note the retaining portion 59 shown in Fig. 3.  The groove and its extent is best seen in Fig. 1, which does not show the groove extending all the way to the circular recess side wall.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 26874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES S BERGIN/            Primary Examiner, Art Unit 3641